Case 1:19-cv-00867-RLM-MJD Document 205 Filed 09/21/20 Page 1 of 17 PageID #: 13035




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION


    RYAN GOOKINS, et al.,                   )
                                            )
                     Plaintiffs             )
                                            )
                V.                          )   CAUSE NO. 1:19-CV-867 RLM-MJD
                                            )
    COUNTY MATERIALS CORP., et al.,         )
                                            )
                      Defendants            )


                                  OPINION AND ORDER

         The parties in this suit have been litigating in state court for over three

   years. After judgment was entered in Hancock County Superior Court for Ryan

   Gookins, Richard Rectenwal, and Indiana Precast, Inc., the parties’ dispute

   migrated to this court, where Mr. Gookins, Mr. Rectenwal and Indiana Precast

   filed claims for abuse of process, deception, and conversion. Defendants County

   Materials Corporation and Central Processing Corporation responded with three

   counterclaims for abuse of process. For the sake of clarity (since both sides bring

   claims on which they have the burden of proof), this opinion refers to Mr.

   Gookins, Mr. Rectenwal and Indiana Precast as “the Gookins parties” and

   County Materials and Central Processing as the “County Materials” parties.

         The Gookins parties’ claim for conversion has been dismissed, so two

   claims and three counterclaims remain. One motion to dismiss and four motions

   for summary judgment (three of which are related) are now before the court. For

   the reasons set forth below, the court grants the Gookins parties’ motion to
Case 1:19-cv-00867-RLM-MJD Document 205 Filed 09/21/20 Page 2 of 17 PageID #: 13036




   dismiss in part, denies the Gookins parties’ summary judgment motions with

   leave to refile, and grants the County Materials parties’ motion for summary

   judgment in part.



                                    I. BACKGROUND

         The court assumes the reader’s familiarity with the facts of this case but

   will briefly summarize facts relevant to the issues presented in these motions.

   Ryan Gookins and Richard Rectenwal were working for a precast concrete

   company when County Materials Corporation bought their employer. Mr.

   Gookins and Mr. Rectenwal briefly became employees of County Materials

   through its staffing agency, Central Processing Corporation, but they both left

   the company within a few months. They went on to work at a new company,

   Indiana Precast, Inc.

         The County Materials parties filed a suit against the Gookins parties in

   2016 alleging breach of contract, tortious interference, and conspiracy – for our

   purposes today, the “underlying suit.” The case was filed in federal court,

   dismissed, and refiled in Hancock County Superior Court, where the County

   Materials parties lost on all of their claims. The Gookins parties were awarded

   attorneys’ fees and costs under Indiana Code § 35-52-1-1(b). The court found in

   its fee orders that the County Materials parties brought frivolous, unreasonable,

   and groundless claims, and that they litigated the claims in bad faith.

         In 2018, while the parties were still litigating the underlying suit, Mr.

   Gookins brought another suit in Hancock County Superior Court against County


                                          2
Case 1:19-cv-00867-RLM-MJD Document 205 Filed 09/21/20 Page 3 of 17 PageID #: 13037




   Materials and three other defendants who aren’t parties to this case – for today’s

   purposes, the “indemnification suit.” The suit seeks indemnification for expenses

   and fees incurred by Mr. Gookins in defending himself against the County

   Materials parties’ claims. The state court dismissed the suit, and Mr. Gookins

   filed an amended complaint and a motion to reconsider. The state court denied

   the motion of the defendants in that action to dismiss the amended complaint.

   A motion to reconsider denial of the motion to dismiss still pends before the

   Hancock Superior Court.

         The County Materials parties allege that during discovery in this action,

   the Gookins parties produced documents that were responsive to their discovery

   requests in the underlying action. As a result of these productions, the

   defendants filed a motion to correct error in the underlying action. The state

   court denied that motion, and the defendants filed a notice of appeal.



                                   II. MOTION TO DISMISS

         The County Materials parties have filed three counterclaims for abuse of

   process: one for the plaintiffs’ conduct in the underlying lawsuit, another against

   Mr. Gookins for his conduct in the indemnification lawsuit, and a third for the

   Gookins parties’ conduct in this suit. The Gookins parties argue that the County

   Materials parties’ counterclaims should be dismissed under Fed. R. Civ. P.

   12(b)(1) for lack of jurisdiction, or alternatively, under Fed. R. Civ. P. 12(b)(6) for

   failure to state a claim. The court grants the motion to dismiss as to

   Counterclaim I and denies it as to Counterclaims II and III.


                                             3
Case 1:19-cv-00867-RLM-MJD Document 205 Filed 09/21/20 Page 4 of 17 PageID #: 13038




                                 A. Standard of Review

         A federal court must assure itself that it has jurisdiction over the subject

   matter of a case – the power to hear and decide it – before it can proceed to take

   any action on the merits. See Warth v. Seldin, 422 U.S. 490, 498 (1975); Craig

   v. Ontario Corp., 543 F.3d 872, 875 (7th Cir. 2008). Rule 12(b)(1) authorizes

   dismissal of complaints that bring no actionable claim within the subject matter

   jurisdiction of the federal courts. In reviewing a motion under Rule 12(b)(1), the

   court must “accept as true all well-pleaded factual allegations and draw all

   reasonable inferences in favor of the plaintiff,” yet, if necessary, may “look

   beyond the jurisdictional allegations of the complaint and view whatever

   evidence has been submitted on the issue to determine whether in fact subject

   matter jurisdiction exists.” St. John’s United Church of Christ v. City of Chicago,

   502 F.3d 616, 625 (7th Cir. 2007) (internal quotations and citation omitted). The

   party asserting jurisdiction bears the burden of demonstrating subject matter

   jurisdiction by competent proof. Thomas v. Gaskill, 315 U.S. 442, 446 (1942);

   Sprint Spectrum L.P. v. City of Carmel, Ind., 361 F.3d 998, 1001 (7th Cir. 2004).

   A court must dismiss an action without reaching the merits if there is no

   jurisdiction. Sinochem Int’l Co. Ltd. v. Malaysia Int’l Shipping Corp., 549 U.S.

   422, 430-431 (2007).

         When considering a Rule 12(b)(6) motion to dismiss, the court construes

   the complaint in the light most favorable to the nonmoving party, accepts all

   well-pleaded facts as true, and draws all inferences in the nonmoving party's

   favor. Reynolds v. CB Sports Bar, Inc., 623 F.3d 1143, 1146 (7th Cir. 2010). But


                                           4
Case 1:19-cv-00867-RLM-MJD Document 205 Filed 09/21/20 Page 5 of 17 PageID #: 13039




   Rule 8(a)(2) “demands more than an unadorned, the-defendant-unlawfully-

   harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell

   Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

         “To survive a motion to dismiss, a complaint must contain sufficient

   factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

   face.’” Ashcroft v. Iqbal, 556 U.S. at 678 (quoting Bell Atlantic Corp. v. Twombly,

   550 U.S. at 570). A claim is plausible if “the plaintiff pleads factual content that

   allows the court to draw the reasonable inference that the defendant is liable for

   the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. at 678 (citing Bell Atlantic

   Corp. v. Twombly, 550 U.S. at 556). Twombly and Iqbal “require the plaintiff to

   ‘provid[e] some specific facts’ to support the legal claims asserted in the

   complaint.” McCauley v. City of Chicago, 671 F.3d 611, 616 (7th Cir. 2011)

   (quoting Brooks v. Ross, 578 F.3d 574, 581 (7th Cir. 2009)). The plaintiff “must

   give enough details about the subject-matter of the case to present a story that

   holds together.” Swanson v. Citibank, N.A., 614 F.3d 400, 404 (7th Cir. 2010).

                                    B. Counterclaim I

         The County Materials parties’ first counterclaim alleges that the Gookins

   parties engaged in abuse of process when litigating the underlying lawsuit in

   state court. The Gookins parties argue that Counterclaim I should be dismissed

   for lack of subject matter jurisdiction pursuant to the Rooker-Feldman doctrine.

   The doctrine “is a rule of federal jurisdiction,” Frederiksen v. City of Lockport,

   384 F.3d 437, 438 (7th Cir. 2004), that “deprives federal courts of subject matter

   jurisdiction where a party . . . sues in federal court seeking to set aside the state


                                             5
Case 1:19-cv-00867-RLM-MJD Document 205 Filed 09/21/20 Page 6 of 17 PageID #: 13040




   court judgment and requesting a remedy for an injury caused by that judgment.”

   Johnson v. Orr, 551 F.3d 564, 568 (7th Cir. 2008).

         Rooker-Feldman bars a federal court from hearing a state court claim in

   two instances:

         The first involves a plaintiff's request of a federal district court to
         overturn an adverse state court judgment. The second, and more
         difficult instance, involves federal claims that were not raised in
         state court or do not on their face require review of a state court's
         decision. In this latter instance, Rooker-Feldman will act as a
         jurisdictional bar if those claims are ‘inextricably intertwined’ with
         a state court judgment.”
   Brown v. Bowman, 668 F.3d 437, 442 (7th Cir. 2012) (citing Taylor v. Fed. Nat.

   Mortg. Ass’n, 374 F.3d 529, 532-533 (7th Cir. 2004)).

         The County Materials parties’ claim doesn’t outright ask this court to

   overturn the state court judgment, but it’s inextricably intertwined with that

   court’s decision. The court must ask “whether [the federal claim] alleges that the

   supposed injury was caused by the state court judgment, or, alternatively,

   whether the federal claim alleges an independent prior injury that the state court

   failed to remedy.” Brown v. Bowman, 668 F.3d at 442 (internal citations omitted).

   The County Materials parties argue that their claim extends “well beyond the

   Precast Parties having fraudulently secured a jury verdict at trial and the

   award… of their attorneys’ fees,” but in their counterclaim, they only allege injury

   “in the form of attorneys’ fees and expenses and costs.” That injury is at the heart

   of the state court decision, not “well beyond” it.

         The County Materials parties also contend that Rooker-Feldman doesn’t

   bar “a federal suit that seeks damages for a fraud that resulted in a judgment

                                            6
Case 1:19-cv-00867-RLM-MJD Document 205 Filed 09/21/20 Page 7 of 17 PageID #: 13041




   adverse to the plaintiff”. Iqbal v. Patel, 780 F.3d 728, 730 (7th Cir. 2015) (quoting

   Johnson v. Pushpin Holdings, LLC, 748 F.3d 769 (7th Cir. 2014)). But Iqbal v.

   Patel also said, “[I]f a plaintiff contends that out-of-court events have caused

   injury that the state judiciary failed to detect and repair, then a district court

   has jurisdiction – but only to the extent of dealing with that injury.” Id. (citing

   Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 293 (2005))

   (emphasis added). The events the defendants allege caused their injury took

   place in state court. Even if they continued to suffer damage after the underlying

   suit was decided, that doesn’t change where the injurious conduct occurred.

         Finally, the County Materials parties argue that Rooker-Feldman doesn’t

   bar their claim because they didn’t have a reasonable opportunity to raise it in

   state proceedings. But the County Materials parties did have an opportunity to

   raise the issue of discovery abuses and misrepresentations before the state

   court; indeed, they did so in their motion to correct error. Accordingly, the court

   doesn’t have subject matter jurisdiction over this claim.

                                    C. Counterclaim II

         The Gookins parties argue that Counterclaim II, alleging abuse of process

   in Ryan Gookins’s indemnification lawsuit, should be dismissed under Rooker-

   Feldman because it seeks impermissible federal review of a state court

   interlocutory decision. Rooker-Feldman “does not apply independently to

   interlocutory orders.” Kowalski v. Boliker, 893 F.3d 987, 995 (7th Cir. 2018)

   (citing TruServ Corp. v. Flegles, Inc., 419 F.3d 584, 591 (7th Cir. 2005)). The

   doctrine “is confined to cases . . . brought by state-court losers complaining of


                                            7
Case 1:19-cv-00867-RLM-MJD Document 205 Filed 09/21/20 Page 8 of 17 PageID #: 13042




   injuries caused by state-court judgments rendered before the district court

   proceedings commenced and inviting district court review and rejection of those

   judgments.” Exxon Mobil v. Saudi Basic Indus., 544 U.S. at 284 (emphasis

   added). The state court hasn’t entered a judgment in the indemnification lawsuit,

   so Rooker-Feldman doesn’t bar the County Materials parties’ claim.

         The Gookins parties also argue that the County Materials parties failed to

   state a claim for abuse of process under Fed. R. Civ. P. 12(b)(6). They argue that

   Mr. Gookins’s claim in the indemnification lawsuit was permissible under

   Indiana law, and further, it was a compulsory counterclaim in the underlying

   action that the defendants failed to raise. Whether Mr. Gookins’s claim was

   proper or the County Materials parties’ counterclaim should have been raised in

   state court are both fact-specific inquiries that the court should refrain from

   resolving at this stage. A complaint doesn’t have to anticipate an affirmative

   defense to survive a motion to dismiss, Brownmark Films, LLC v. Comedy

   Partners, 682 F.3d 687, 690 (7th Cir. 2012); United States v. Lewis, 411 F.3d

   838, 842 (7th Cir. 2005), so neither issue raised by the plaintiffs is grounds to

   dismiss Counterclaim II.

                                  D. Counterclaim III

         The Gookins parties argue that Rooker-Feldman bars the defendants’ third

   counterclaim, which alleges abuse of process for filing this lawsuit, because it

   depends entirely on the proposition that the outcome of the original underlying

   lawsuit was incorrect. The court disagrees. The County Materials parties aren’t

   asking the court to overturn the state court’s decision under Counterclaim III,


                                           8
Case 1:19-cv-00867-RLM-MJD Document 205 Filed 09/21/20 Page 9 of 17 PageID #: 13043




   nor is the question of whether an abuse of process occurred when the Gookins

   parties filed this action “inextricably intertwined” with the state court judgment

   in the underlying action.

         The Gookins parties also argue that Counterclaim III should be dismissed

   for failure to state a claim upon which relief can be granted. They contend that

   the claim they brought in Count I is permissible under Indiana law, so the

   County Materials parties can’t bring a counterclaim that says filing the suit was

   an abuse of process. Again, this is an affirmative defense the County Materials

   parties weren’t required to anticipate in their counterclaim, and it isn’t grounds

   for dismissal under Rule 12(b)(6). Brownmark Films v. Comedy Partners, 682

   F.3d at 690; United States v. Lewis, 411 F.3d at 842.



                          III. MOTIONS FOR SUMMARY JUDGMENT

         The Gookins parties filed three individual motions for summary judgment

   on Count I, and the County Materials parties filed a motion for summary

   judgment as to Counts I and II and Counterclaims I, II, and III. Counterclaim I

   is being dismissed under Rule 12(b)(1) for the reasons already stated, so the

   County Materials parties’ motion as to that claim is moot.

                                 A. Standard of Review

         Summary judgment is appropriate when “the pleadings, depositions,

   answers to the interrogatories, and admissions on file, together with the

   affidavits, if any, show that there is no genuine issue of material fact and that

   the moving party is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(c).


                                            9
Case 1:19-cv-00867-RLM-MJD Document 205 Filed 09/21/20 Page 10 of 17 PageID #: 13044




    A genuine issue of material fact exists whenever “there is sufficient evidence

    favoring the nonmoving party for a jury to return a verdict for that party.”

    Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986). In deciding whether

    a genuine issue of material fact exists, we accept the non-movant’s evidence as

    true and draw all inferences in his favor. Id. at 255. The existence of an alleged

    factual dispute, by itself, won’t defeat a summary judgment motion; “instead, the

    nonmovant must present definite, competent evidence in rebuttal,” Parent v.

    Home Depot U.S.A., Inc., 694 F.3d 919, 922 (7th Cir. 2012), and “must

    affirmatively demonstrate, by specific factual allegations, that there is a genuine

    issue of material fact that requires trial.” Hemsworth v. Quotesmith.com, Inc.,

    476 F.3d 487, 490 (7th Cir. 2007); see also Fed. R. Civ. P. 56(e)(2).

                                        B. Count I

           Both parties seek summary judgment in their favor as to Count I, the

    Gookins parties’ claim for abuse of process against the County Materials parties

    based on the County Materials parties’ conduct in the underlying state court

    lawsuit. The parties agree that Indiana law applies to this dispute. “A party

    claiming abuse of process must show a misuse or misapplication of process for

    an end other than that which it was designed to accomplish.” Waterfield v.

    Waterfield, 61 N.E.3d 314, 328 (Ind. Ct. App. 2016) (citing I.A.E., Inc. v. Hall, 49

    N.E.3d 138, 157 (Ind. Ct. App. 2015)). “The two elements of abuse of process are:

    (1) ulterior purpose or motives; and (2) a willful use of process not proper in the

    regular conduct of the proceedings.” Id.

          The Gookins parties argue that the court should find the County Materials


                                            10
Case 1:19-cv-00867-RLM-MJD Document 205 Filed 09/21/20 Page 11 of 17 PageID #: 13045




    parties engaged in an abuse of process based on the fee order the Hancock

    County Superior Court entered in the underlying action. They contend that

    under the doctrine of issue preclusion, the state court’s fee order mandates a

    finding of abuse of process.

             The court’s decision in the underlying action must be final for issue

    preclusion to apply. Indiana courts rely on the Restatement (Second) of

    Judgments § 13 to make a finality determination. Mains v. Citibank, N.A., 852

    F.3d 669, 676 (7th Cir. 2017) (citing Miller Brewing Co. v. Indiana Dep’t of State

    Revenue, 903 N.E.2d 64, 68 (Ind. 2009)). A judgment must be “procedurally

    definite” to be final for purposes of issue preclusion, and the court should

    consider whether “the decision was subject to appeal or was in fact reviewed on

    appeal[.]” RESTATEMENT (SECOND) OF JUDGMENTS § 13 (1982). The County Materials

    parties filed a notice of appeal in the underlying action after the state court

    denied their motion to correct error. That motion is still pending, so the state

    court’s decisions, including its fee order, aren’t final and don’t have preclusive

    effect. The court denies both parties’ motions for summary judgment on

    Counterclaim I, with leave to refile after the matter has been resolved in state

    court.

                                C. Counterclaims II and III

             The County Materials parties ask the court to find on summary judgment

    that the Gookins parties are liable for abuse of process for their actions in the

    indemnification lawsuit and in this case.

             In their summary judgment motion as to Counterclaim II, the County


                                            11
Case 1:19-cv-00867-RLM-MJD Document 205 Filed 09/21/20 Page 12 of 17 PageID #: 13046




    Materials parties argue that Mr. Gookins admitted he was seeking an advisory

    opinion in the indemnification lawsuit. They say he has “[held] the case over

    County’s head” for months to harass and threaten County Materials leading up

    to trial, and the court should find that Mr. Gookins committed an abuse of

    process as a matter of law. Mr. Gookins counters that he indicated that an

    opinion the County Materials parties – not he – sought in the indemnification

    suit would be advisory. He argues that he isn’t holding the suit over the County

    Materials parties’ heads, but rather both parties are waiting for the state court

    to rule on a pending motion to reconsider. These facts, when accepted as true

    and construed in the light most favorable to Mr. Gookins, create a genuine

    dispute as to whether he committed an abuse of process in the underlying

    lawsuit. The County Materials parties aren’t entitled to summary judgment on

    Counterclaim II.

          In their summary judgment motion as to Counterclaim III, the County

    Materials parties argue that the Gookins parties committed an abuse of process

    by filing this case because they knew the claims in the underlying suit were

    credible. They cite evidence obtained during discovery in this action, which they

    allege the Gookins parties concealed in the underlying action, as evidence of

    ulterior motive or improper purpose. The Gookins parties counter that the

    County Materials parties’ argument is conclusory, and they cite the verdicts, fee

    order, and judgment in the underlying action as evidence that their claims in

    this case are proper and not evidence of an improper process. They argue further

    that the County Materials parties can’t show that the Gookins parties had an


                                           12
Case 1:19-cv-00867-RLM-MJD Document 205 Filed 09/21/20 Page 13 of 17 PageID #: 13047




    ulterior motive. Accepting the Gookins parties’ evidence as true and drawing all

    inferences’ in their favor, there is a genuine dispute of material fact as to

    Counterclaim III, and the County Materials parties aren’t entitled to summary

    judgment.

                                        D. Count II

          Last, the County Materials parties argue that summary judgment should

    be granted in their favor because the Gookins parties have no evidence to

    support their claim under the Crime Victims Relief Act (CVRA). The Gookins

    parties say the County Materials parties are guilty of criminal deception under

    Indiana Code § 35-43-5-3(a)(2), which requires proof that a person “knowingly

    or intentionally makes a false or misleading written statement with intent to

    obtain property, employment, or an educational opportunity.” “Though the CVRA

    creates a civil remedy, its reliance on proof of a predicate criminal offense makes

    it inherently quasi-criminal.” Wysocki v. Johnson, 18 N.E.3d 600, 605 (Ind.

    2014). Accordingly, “the ‘heinousness’ of the defendant’s conduct may properly

    factor into the factfinder’s decision whether to award exemplary damages under

    the CVRA.” Id.

          The Gookins parties point to three things in support of their claim. First,

    they argue that the County Materials parties falsely argued in the underlying

    action that Central Processing was entitled to damages and then admitted in

    answers to an interrogatory that Central Processing hadn’t suffered any

    damages. In the answers the Gookins parties cite, Central Processing objected

    to a request for information about damage amounts and calculations under each


                                            13
Case 1:19-cv-00867-RLM-MJD Document 205 Filed 09/21/20 Page 14 of 17 PageID #: 13048




    claim; it contended that the parties need to conduct further discovery to

    determine damages and said that it would provide such information in

    accordance with the state court’s scheduling order.

          Next, the Gookins parties cite the closing arguments defendants’ counsel

    made during trial in the underlying lawsuit. During her argument, counsel

    acknowledged that the judge dismissed Central Processing from the parties’

    dispute because “at the end of the day, the truth is that the harm was to County

    Materials.” The Gookins parties construe counsel’s argument, including the use

    of the phrase “the truth is,” as an admission that Central Processing’s claim for

    damages was a knowing or intentional false or misleading statement made to

    obtain their property.

          Third, the Gookins parties cite their own answers to the County Materials

    parties’ interrogatories in this action that asked the Gookins parties to identify

    the false or misleading statements the defendants allegedly made intentionally

    or knowingly with the intent to obtain property. The answers cited are nearly

    identical 24-page sections that quote court filings and statements the County

    Materials parties made in depositions in the underlying action. But the Gookins

    parties only discuss two specific examples of false or misleading statements from

    these documents. The first is an overbroad document production in the

    underlying action that the state court asked the County Materials parties to

    refine. The second is a reference the County Materials parties made to an email

    exchanged between Mr. Rectenwal and Mr. Gookins. The County Materials

    parties cited the email as evidence of violation of a noncompetition agreement,


                                           14
Case 1:19-cv-00867-RLM-MJD Document 205 Filed 09/21/20 Page 15 of 17 PageID #: 13049




    an argument that the Gookins parties say failed in state court and so was false

    or misleading.

          When faced with a motion for summary judgment, “the nonmovant must

    present definite, competent evidence in rebuttal.” Parent v. Home Depot U.S.A.,

    Inc., 694 F.3d 919, 922 (7th Cir. 2012). The Gookins parties have sorely missed

    that mark in their response to this motion. No reasonable juror could conclude

    that a party’s overbroad discovery production or objections to interrogatories

    constitute criminal deception. Similarly, no reasonable juror could find that an

    attorney’s use of the phrase “the truth is” in a closing argument was an

    admission that her client had previously made knowing or intentional dishonest

    or misleading statements. The Gookins parties’ disagreement with Central

    Processing as to whether it was entitled to damages on its claim under the

    noncompetition     agreement     is   insufficient   on   its   own   to   establish

    misrepresentation under the CVRA. See T-3 Martinsville, LLC v. US Holding,

    LLC, 911 N.E.2d 100, 121 (Ind. Ct. App. 2009). Further, the court can’t tell what

    portions of the pages of quoted court filings the Gookins parties cite in their brief

    are allegedly false or misleading without explanation.

          The fee order from the underlying action has no preclusive effect for the

    reasons already stated, but even if it did, nothing in that order can be construed

    as evidence that any of the Gookins parties’ statements in the underlying action

    were false or misleading. The fee order concludes that underlying claims were

    “frivolous, unreasonable, and groundless” and that they were “litigated in bad

    faith,” but it doesn’t say that any statements made to the court were knowingly


                                             15
Case 1:19-cv-00867-RLM-MJD Document 205 Filed 09/21/20 Page 16 of 17 PageID #: 13050




    or intentionally false or misleading. Conclusory arguments that underlying

    documents or orders are evidence of false or misleading statements, without

    more, are insufficient to meet the Gookins parties’ burden to present definite,

    competent evidence in rebuttal to the defendants’ motion. Accordingly, the

    County Materials parties are entitled to summary judgment on Count II.



                                        IV. CONCLUSION

               For the foregoing reasons, the court:

          (1) GRANTS the Gookins parties’ motion to dismiss [Doc. No. 145] as to

    Counterclaim I and DISMISSES Counterclaim I for lack of subject-matter

    jurisdiction;

          (2) DENIES the motion to dismiss [Doc. No. 145] as to Counterclaims II

    and III;

          (3) DENIES the Gookins parties’ motion for partial summary judgment as

    to liability on Count I [Doc. Nos. 127, 128, and 129] with leave to refile after the

    underlying matter has been resolved in state court;

          (4) DENIES the County Materials parties’ motion for partial summary

    judgement as to liability on Count I [Doc. No. 150] with leave to refile after the

    underlying matter has been resolved in state court;

          (5) GRANTS the County Materials parties’ motion for summary judgment

    [Doc. No. 150] as to Count II;

          (6) DENIES the County Materials parties’ motion for summary judgment

    [Doc. No. 150] as to Counterclaims I, II, and III; and


                                              16
Case 1:19-cv-00867-RLM-MJD Document 205 Filed 09/21/20 Page 17 of 17 PageID #: 13051




         (7) STAYS this action pending resolution of all underlying state court

    matters.

         SO ORDERED.

         ENTERED:        September 21, 2020


                                               /s/ Robert L. Miller, Jr.
                                             Judge, United States District Court




  Distribution:
  All electronically registered counsel of
  record




                                              17
